COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lawson Kelechi Echieto v. The State of Texas

Appellate case number:    01-15-00557-CR

Trial court case number: 2017953

Trial court:              County Criminal Court at Law No. 9 of Harris County

        Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, has filed a motion requesting access to a copy of the appellate record
for use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313,
315, 318–20 (Tex. Crim. App. 2014).
       Appellant’s request for a copy of the record is denied because appellant’s appointed
counsel certified in his motion to withdraw that a copy of the record has already been provided to
appellant. Counsel’s motion to withdraw indicates that a form motion requesting access to the
record was sent to appellant along with a copy of the record; however, the form motion is
unnecessary when a copy of the record has been provided by counsel. See Kelly, 436 S.W.3d at
320 n.22. If appellant informs this Court that a copy of the record was not received, then this
Court may reconsider its denial.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 5, 2016